    Case 1:20-cv-00074-JRH-BKE Document 54 Filed 12/08/20 Page 1 of 4


            IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION



                                       *
TALCOTT RESOLUTION LIFE AND
ANNUITY INSURANCE COMPANY,

                                       *

     Plaintiff,
                                       ★



           V
                                       *            CV 120-074
                                       ★
PHOENIX PRINTING GROUP, INC.;
                                       *
EMILY BOYLES HADDEN,
                                       Vr
Individually and as Natural            *

Guardian of C.R.H., a minor;
                                       ★

and BRENT ANDREW HADDEN,
                                       *

     Defendants.
                                       *


                                       *


                                       *




                                  ORDER




     Presently before the Court is the Parties' "Joint Motion for

Deposit and Dismissal."         (Doc. 53.)     For the following reasons,

the Parties' motion is GRANTED.




                                I. BACKGROUND


     Plaintiff      Talcotf    Resolution    Life   and     Annuity    Insurance

Company   brought    this     interpleader   action    to    resolve   multiple

claims over a death benefit payment in connection with Ten Year

Term Policy No. LT4910506 (the "Policy").              (Doc. 53, at 1.) The

Policy was issued by Plaintiff to Defendant Phoenix Printing Group,

Inc. as the owner, which insured the life of Joseph L. Hadden (the

"Insured").    The $3,000,000 death          benefit   became   payable    as   a
    Case 1:20-cv-00074-JRH-BKE Document 54 Filed 12/08/20 Page 2 of 4


result of the death of the Insured.               Plaintiff seeks to deposit

the contested portion of the death benefit, which is equal to the

sum of $1,000,000 (the "Remaining Death Benefit"), into the Court's

registry.




                                 II. DISCUSSION


     "Interpleader is the means by which an innocent stakeholder,

who typically claims no interest in an asset and does not know the

asset's rightful owner, avoids multiple liability by asking the

court to determine the asset's rightful owner." In re Mandalay

Shores Coop. Hous. Ass'n, 21 F.3d 380, 383 (11th Cir. 1994).                    There

are two stages to an interpleader action.                    See Ohio Nat'l Life

Assurance Corp. v. Langkau ex rel. Estate of Langkau, 353 F. App'x

244, 248 (11th Cir. 2009).          First, "the court determines whether

interpleader is proper and ^whether to discharge the stakeholder

from further liability to the claimants.'" Id. (quoting Prudential

Ins. Co. of Am. v. Hovis, 553 F.3d 258, 262 (3d Cir. 2009). Second,

"the court evaluates       ^the respective rights of the claimants to

the interpleaded funds.'" Id.

     Here,   Plaintiff     properly    brought         this interpleader       action

against   Defendants    because     the       claims    to   the   Remaining    Death

Benefit   are    adverse   and    could       subject    Plaintiff    to    multiple

liability.      See Pessoa v. Invesco Inv. Servs., Inc., No. 8:18-cv-

266, 2019 WL 2147018, at *2 (M.D. Fla. May 3, 2019).                       Moreover,

Plaintiff is a disinterested stakeholder because it does not claim

                                          2
       Case 1:20-cv-00074-JRH-BKE Document 54 Filed 12/08/20 Page 3 of 4


any interest in the Remaining Death Benefit.             See Southtrust Bank

of Fla., N.A. V. Wilson, 971 F. Supp. 539, 542 (M.D. Fla. 1997)

("It    is   a   generally   accepted    principle     that    a   disinterested

stakeholder filing an action in interpleader may be dismissed from

the case [and] discharged from further liability . . .                   (citation

omitted)).       Accordingly,    upon    due   consideration,      the    Parties'

consent motion is due to be granted.

       Federal Rule of Civil Procedure 67 details the procedure for

depositing funds into the Court's Registry.              It states "[i]f any

part of the relief sought is . . . the disposition of a sum of

money . . . a party—on notice to every other party and by leave of

the    court—may    deposit    with     the    court   all    or   part    of   the

money . . . ." Fed. R. Civ. P. 67(a).             Having all parties signed

onto this motion, the Court GRANTS the Parties' motion and ORDERS

the Clerk of Court to receive into the registry of this Court

payment by Plaintiff Talcott Resolution Life and Insurance Company

of the Remaining Death Benefit in the amount of $1,000,000 plus

applicable interest.         Further, finding Plaintiff a disinterested

stakeholder and all Parties agreeing to such. Plaintiff shall be

dismissed from the lawsuit and discharged from liability once it

has deposited the funds into the Court's registry.



                               III. CONCLUSION


       For the reasons set forth above, the Court GRANTS the Parties'

"Joint Motion for Deposit and Dismissal."               (Doc. 53.) The Clerk
                                         3
    Case 1:20-cv-00074-JRH-BKE Document 54 Filed 12/08/20 Page 4 of 4


shall ACCEPT the Remaining Death Benefit into the Court's registry.

Upon such    deposit, the Court ORDERS the Clerk to DISMISS WITH

PREJUDICE Plaintiff Talcott Resolution Life and Insurance Company

as a party to this case without further costs and fees and ENJOINS

Defendants   from   further   action   against   Plaintiff in   connection

with the disputed funds or Policy.

     ORDER ENTERED at Augusta, Georgia, this <ifi^^ay of December,
2020.




                                  J./ RANOmrHALL, Ci^IEF JUDGE'
                                  unWetj^tates district court
                                  SOUTHERN   DISTRICT   OF GEORGIA
